IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-49,244-04



                     EX PARTE GERMAN RODRIGUEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. 10-1136-K277A
                  TH
        IN THE 277 DISTRICT COURT FROM WILLIAMSON COUNTY

                                            Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of

driving while intoxicated and sentenced to imprisonment for sixty years. The Third Court of

Appeals affirmed his conviction. Rodriguez v. State, No. 03-11-00218-CR (Tex. App.–Austin

August 14, 2013).

       On June 6, 2014, an order designating issues was signed by the trial court. We remand this

application to Williamson County to allow the trial judge to complete an evidentiary investigation
and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: July 23, 2014
Do not publish